                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA                      MAR 19 2019
                                 DANVILLE DIVISION

CANDI M. LUMPKIN,                           )
                                            )
              Plaintiff,                    )       Case No. 4:17-cv-00030
                                            )
v.                                          )       ORDER
                                            )
COMMISSIONER OF SOCIAL                      )       By: Hon. Jackson L. Kiser
SECURITY,                                   )           Senior United States District Judge
                                            )
              Defendant.                    )


        Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny Plaintiff Candi Lumpkin’s (“Plaintiff”) Motion for Summary

Judgment/Motion to Remand [ECF No. 17], grant the Commissioner’s Motion for Summary

Judgment [ECF No. 19], and affirm the Commissioner’s decision. The R&R was filed on July 31,

2018 [ECF No. 21], and Plaintiff filed an objection on August 28 [ECF No. 24]. The Commissioner

responded [ECF No. 25], and the matter is now ripe for review. See Fed. R. Civ. P. 72(b). After

careful review and consideration, and for the reasons stated in the accompanying Memorandum

Opinion, Plaintiff’s Objections are hereby OVERRULED, the R&R is ADOPTED IN ITS

ENTIRETY, Plaintiff’s Motion for Summary Judgment/Motion to Remand is DENIED, and the

Commissioner’s Motion for Summary Judgment is GRANTED. The clerk is directed to CLOSE

this case.

        The Clerk is directed to send a copy of this Memorandum Opinion and the accompanying

Order to all counsel of record as well as to Magistrate Judge Hoppe.

        ENTERED this 19th day of March, 2019.

                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE
